Citation Nr: 9921391	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-33 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and friend



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This case comes before the Board of Veteran's Appeals (the Board) 
on appeal from an August 1995 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

In a VA Form-9 Appeal to the Board of Veterans' Appeals dated in 
September 1995, the appellant indicated that she wished to appear 
personally at a hearing before a member of the Board; however, 
the only hearing conducted was a RO hearing in February 1996.  
There has been no Board hearing in this case.

In a letter dated June 1, 1999, the Board contacted the appellant 
and requested clarification as to whether or not she wanted to 
attend a hearing before the Board.  The letter stated that if the 
appellant did not respond within 30 days of the date of the 
letter, it would be assumed that she still wanted a hearing 
before the Board at the RO and the case would be remanded for 
such a hearing.  The appellant did not respond within 30 days of 
the date of the Board's letter.

Accordingly, this case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing.

If upon completion of the above action, the claim remains denied, 
the case should be returned to the Board after compliance with 
all requisite appellate procedures.  The appellant is free to 
submit additional evidence or argument on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



